DISSENTING OPINION ON COURT’S MOTION ON PETITION FOR DISCRETIONARY REVIEW
McCORMICK, Judge,
dissenting.
Following a grant of discretionary review on the Court’s own motion, a majority now remands this cause to the Court of Appeals for consideration in light of Ward v. State, 740 S.W.2d 794 (Tex.Cr.App.1987). Although it appears Ward is controlling, I do not believe, under our existing rules, that this Court was authorized to grant review on its own motion since the time for doing so had expired. See Rule 201(c), Tex.R.App.Pro. we should, therefore, in deference to our self-imposed rules, dismiss this cause and allow appellant to seek relief in the appropriate manner.